Citation Nr: 0810642	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable schedular evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1979.

The matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied a claim for an increased 
(compensable) rating for a right ear hearing loss.

Service connection for a right ear hearing loss disorder was 
initially granted in an August 1990 rating decision.  A 
noncompensable rating has been in effect since that time.


FINDING OF FACT

Audiometric test results obtained during examinations by VA 
audiologists in May 2003, January 2004, August 2005, and 
November 2006 correspond to a numeric designation of no 
greater than VI for the right ear and I for the left ear.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
schedular evaluation for a right ear hearing loss.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.85, 4.86, 4.86a Diagnostic Code 
6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2002, April 
2005, and March 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations. The July 2003 statement of 
the case informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claim was 
subsequently readjudicated in an August 2005 supplemental 
statement of the case which provided adequate notice of how 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

Analysis

In October 2002 the veteran filed a claim for an increased 
compensable rating for his right ear hearing loss disorder.  

A May 2003 VA Audiometric examination revealed pure tone 
thresholds, in decibels, as follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
45
60
80
90
LEFT
25
40
70
55

Average pure tone thresholds, in decibels (dB), were 70 dB 
for the right ear and 48 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 96 percent in the left ear.  The 
impression was severe mixed hearing loss right ear; and, 
moderate essential sensorineural hearing loss, left ear.

Audiometric testing conducted at a January 2004 VA 
examination revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
90
LEFT
25
40
65
60

Average pure tone thresholds, in decibels (dB), were 65 dB 
for the right ear and 48 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnosis was moderately severe mixed hearing loss right ear, 
moderate sensorineural hearing loss left ear.

Audiometric testing conducted at an August 2005 VA 
examination revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
105
LEFT
35
40
70
65

Average pure tone thresholds, in decibels (dB), were 69 dB 
for the right ear and 53 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnosis was moderately severe mixed hearing loss right ear, 
moderate sensorineural hearing loss left ear.  

Audiometric testing conducted at a November 2006 VA 
examination revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
60
85
100
LEFT
25
45
70
65

Average pure tone thresholds, in decibels (dB), were 76.25 dB 
for the right ear and 51.25 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 98 percent in the left ear.  The 
diagnosis was moderately severe mixed hearing loss right ear, 
and normal to moderately severe sensorineural hearing loss 
left ear with excellent word recognition.  

The file also contains numerous City of Durham employee 
audiometric testing results which have been submitted in 
support of the veteran's claim.  These include:


July 1999

HERTZ



1000
2000
3000
4000
RIGHT
55
50
60
80
LEFT
15
30
45
55
May 2002

HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
90
LEFT
20
35
60
60
July 200l

HERTZ



1000
2000
3000
4000
RIGHT
40
50
65
85
LEFT
20
40
70
60
June 2004

HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
90
LEFT
25
40
70
60

The file also contains Duke University Medical Center 
Audiometric tests revealing pure tone thresholds, in 
decibels, as follows:
 
Mar 2000

HERTZ



1000
2000
3000
4000
RIGHT
45
60
80
90
LEFT
25
40
70
55
Oct 2000

HERTZ



1000
2000
3000
4000
RIGHT
65
55
70
85
LEFT
25
45
50
55
Sept 2003

HERTZ



1000
2000
3000
4000
RIGHT
60
75
90
95
LEFT
35
55
65
65

Speech recognition ability of 96, 92, and 76 percent is shown 
in the right ear and 92, 84, 84 percent in the left ear.  The 
right ear revealed moderate sloping to severe mixed hearing 
loss with good word recognition ability.  

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right ear would be 
assigned a numeric designation of between II to VIII during 
the appeal period (May 2003, January 2004, August 2005, and 
November 2006 VA audiometric tests, and the September 2003 
Duke University Medical Center Audiometric test). When 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected left ear is assigned a numeric 
designation of I. These test scores result in the appellant's 
right ear hearing loss being consistently rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

The veteran did have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) in the November 2006 VA examination as well 
as the September 2003 Duke University audiometric test.  
Consequently, 38 C.F.R. § 4.86(a) is for application.  
However in neither of these examinations did the appellant's 
right ear hearing loss reach a compensably disabling level 
under Diagnostic Code 6100.

The veteran did not have thresholds of 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz.  
Consequently, 38 C.F.R. § 4.86(b) is not for application. 
Therefore, a compensable rating is not warranted under this 
rating criteria.

The Board finds that there is no evidence of record contrary 
to the RO's denial of a compensable schedular rating for 
right ear hearing loss.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable schedular evaluation for right 
ear hearing loss is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


